Exhibit 10.1 ALJ REGIONAL HOLDINGS, INC.2 1.Purposes of the Plan The purposes of the ALJ Regional Holdings, Inc. 2016 Omnibus Equity Plan (the “Plan”) are topromote the long‑term success of ALJ Regional Holdings, Inc., a Delaware corporation (the “Company”), and its Affiliates and to increase shareholder value by providing Eligible Individuals with incentives to contribute to the long‑term growth and profitability of the Company, and to assist the Company in attracting and retaining the best available personnel for positions of substantial responsibility.
